Exhibit 10.20

FOURTH AMENDMENT TO LEASE

This Fourth Amendment to Lease (this “Amendment”) is made as of November 14,
2014 (the “Fourth Amendment Effective Date”) by and between BURLINGTON CENTRE
OWNER LLC, a Delaware limited liability company (“Landlord”), and THE ENDURANCE
INTERNATIONAL GROUP, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Gross Lease dated as of May 17,
2012, pursuant to which Tenant leases certain space consisting of approximately
38,062 rentable square feet (the “Initial Premises”) located on the third
(3rd) floor of that certain office building located at 10 Corporate Drive,
Burlington, Massachusetts (the “Building”), as amended by that certain First
Amendment to Lease dated as of June 13, 2013, pursuant to which Tenant leases an
additional 21,417 rentable square feet (the “Expansion Premises”) located on the
second (2nd) floor of the Building, as further amended by that Second Amendment
to Lease dated as of March 28, 2014, and as further amended by that certain
Third Amendment to Lease dated as of September 24, 2014 (the “Third Amendment”;
the Gross Lease, as amended is referred to herein as the “Original Lease”).

B. Tenant desires to expand the leased premises by approximately seventeen
thousand one Hundred seventy-seven (17,177) rentable square feet on the second
floor of the Building;

C. Landlord and Tenant hereby desire to amend the Original Lease to provide for
the leasing of such additional space to Tenant on the terms and conditions set
forth herein.

D. The Original Lease, as amended by this Amendment, shall be referred to herein
as the “Lease”. Any capitalized terms used herein not otherwise defined shall
have the respective meanings ascribed to them in the Original Lease.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. New Definitions. All defined terms in this Amendment are hereby incorporated
by reference into the Lease and shall have the meanings assigned herein. Without
limiting the foregoing, the Lease is hereby amended to include the following
definitions in Section 1 thereof:

(a) Second Expansion Commencement Date. January 1, 2016.

(b) Second Expansion Improvements. Those alterations or improvements to the
Second Expansion Premises as are depicted on the Second Expansion Plans and
Specifications.

(c) Second Expansion Plans and Specifications. Those certain plans and
specifications for the Second Expansion Improvements and any modifications to
such Second Expansion Plans and Specifications approved in accordance with the
terms hereof, which such Second Expansion Plans and Specifications shall be
materially consistent with the Expansion Plans and Specifications for the
Expansion Premises as set forth in the Third Amendment, excluding the internal
staircase.

(d) Second Expansion Premises. The portion of the Building located on the second
floor and depicted on the plan attached as Fourth Amendment – Exhibit A,
consisting of approximately seventeen thousand one Hundred seventy-seven
(17,177) rentable square feet as measured in accordance with the Lease.

(e) Second Expansion Tenant Improvement Allowance. The maximum amount, if any,
to be incurred by Landlord to construct the Second Expansion Improvements, which
shall not exceed the amount of Eight Hundred Ninety Three Thousand Two Hundred
and Four and 00/100 Dollars ($893,204.00).



--------------------------------------------------------------------------------

2. Amendment of Certain Definitions. The Lease is hereby amended by deleting
from Section 1 thereof the definitions of Base Rent, Premises and Tenant’s Pro
Rata Share, and substituting in their place the following:

(a) Premises. For all period during the Lease Term: (i) prior to the Second
Expansion Commencement Date, Premises shall mean and refer to the Initial
Premises and the Expansion Premises; and (ii) from and after the Second
Expansion Commencement Date, Premises shall mean and refer to the Initial
Premises, the Expansion Premises and the Second Expansion Premises, containing
an aggregate of approximately seventy-six thousand six hundred fifty-six
(76,656) rentable square feet located on the second and third floors of the
Building.

(b) Tenant’s Pro Rata Share. Tenant’s Pro Rata Share with respect to: (i) the
Initial Premises is 38,062/106,887 = thirty-five and sixty one one-hundredths
percent (35.61%); (ii) the Expansion Premises is 21,417/106,887 = twenty and
four one-hundredths percent (20.04%); and (iii) the Second Expansion Premises is
17,177/106,887 = sixteen and seven one-hundredths percent (16.07%). As of any
particular date, the aggregate Tenant’s Pro Rata Share for the entire Premises
shall be a fraction, the numerator of which is the aggregate rentable square
footage of the entire Premises and the denominator of which is the total
rentable square footage of the Building.

3. Lease Term. The Lease is hereby amended by adding the following text to the
definition of “Lease Term” in Section 1 thereof: “The Lease Term for the Second
Expansion Premises shall commence on the Second Expansion Commencement Date and
end of March 31, 2026.”

4. Base Rent. The Lease is hereby amended by adding the following table setting
forth the monthly amount of Base Rent payable for the Second Expansion Premises
immediately after the table setting forth the Base Rent payable for the
Expansion Premises (the Base Rent payable pursuant to the terms of the Lease for
the Premises being the aggregate of the Base Rent payable pursuant to the tables
for the Initial Premises and the Expansion Premises, as set forth in the Lease,
and the table for the Second Expansion Premises, as set forth below).

Second Expansion Premises

 

Applicable Portion of Lease Term

   Rate Per/Rentable
Sq. Ft./Annum      Annual Base
Rent      Monthly Base
Rent Installment
(Annual ÷ 12)  

Beginning

  Ending         

January 1, 2016

  December 31, 2016    $ 33.50       $ 575,429.50       $ 47,952.46   

January 1, 2017

  December 31, 2017    $ 34.51       $ 592,692.39       $ 49,391.03   

January 1, 2018

  December 31, 2018    $ 35.54       $ 610,473.16       $ 50,872.76   

January 1, 2019

  December 31, 2019    $ 36.61       $ 628,787.35       $ 52,398.95   

January 1, 2020

  December 31, 2020    $ 37.70       $ 647,650.97       $ 53,970.91   

January 1, 2021

  December 31, 2021    $ 38.84       $ 667,080.50       $ 55,590.04   

January 1, 2022

  December 31, 2022    $ 40.00       $ 687,092.92       $ 57,257.74   

January 1, 2023

  December 31, 2023    $ 41.20       $ 707,705.70       $ 58,975.48   

January 1, 2024

  December 31, 2024    $ 42.44       $ 728,936.87       $ 60,744.74   

January 1, 2025

  December 31, 2025    $ 43.71       $ 750,804.98       $ 62,567.08   

January 1, 2026

  March 31, 2026    $ 45.02       $ 193,332.28       $ 64,444.09   

5. Second Expansion Plans and Specifications; Second Expansion Space Plan.

(a) Within forty-five (45) days of the Fourth Amendment Effective Date, Landlord
shall cause Walsh/Cochis Associates (the “Architect”) to prepare draft Second
Expansion Plans and Specifications for the improvements to the Second Expansion
Premises necessary to complete the Second Expansion Improvements in accordance
with the procedures set forth in this Section 5. The Second Expansion Plans and
Specifications shall be materially consistent with the Expansion Plans and
Specifications for

 

2



--------------------------------------------------------------------------------

the Expansion Premises, as set forth in the Third Amendment, except with respect
to the internal staircase. Following its review and approval of the Second
Expansion Plans and Specifications from the Architect, Landlord will submit the
Second Expansion Plans and Specifications to Tenant for review and approval.
Tenant shall approve or disapprove the Second Expansion Plans and Specifications
within five (5) business days after submittal by Landlord. If Tenant disapproves
the Second Expansion Plans and Specifications, Tenant shall explain in
reasonable detail the reason for such disapproval. Landlord and Tenant shall
work together to resolve Tenant’s objections provided that, in all events,
Landlord’s approval is required.

(b) Upon the approval of the Second Expansion Plans and Specifications, Landlord
shall (subject to reimbursement out of the Second Expansion Tenant Improvement
Allowance as set forth below) cause the Architect to prepare and submit to
Tenant for Tenant’s review a Second Expansion Space Plan (the “Second Expansion
Space Plan”). The Second Expansion Space Plan shall be based on the Second
Expansion Plans and Specifications and shall not deviate therefrom in any
material respect without Tenant’s consent, such consent not to be unreasonably
withheld, delayed or conditioned. Tenant shall approve or disapprove the Second
Expansion Space Plan within three (3) business days after submittal by Landlord.
If Tenant disapproves the Second Expansion Space Plan, Tenant shall explain in
reasonable detail the reason for such disapproval. Landlord shall then cause the
Second Expansion Space Plan to be revised accordingly and re-submitted to Tenant
within three (3) business days thereafter, whereupon the procedure set forth in
this Section shall begin again.

6. Construction of Second Expansion Improvements.

(a) Upon Tenant’s approval of the Second Expansion Space Plan, Landlord shall
prepare (or cause the preparation of) an estimate of the costs and expenses to
construct the Second Expansion Improvements in accordance with the Second
Expansion Plans and Specifications. The cost estimate will include the actual
costs quoted by all contractors, and separately state the Landlord construction
management fee of four percent (4%) of the Second Expansion Tenant Improvement
Allowance (“Management Fee”), which shall be deducted monthly based on the
percentage of construction completed, commencing on the first day of the
calendar month immediately following the date on which the Second Expansion
Improvements are commenced. If the quoted estimated cost to construct the Second
Expansion Improvements in the Second Expansion Space Plan exceeds the Second
Expansion Tenant Improvement Allowance, Tenant may request that the Landlord
cause the Architect to alter the Second Expansion Space Plan, provided, however,
any such requests for changes to the Second Expansion Space Plan that delays the
construction of the Second Expansion Improvements or requests the inclusion of
materials or installations in the construction of the Second Expansion
Improvements other than building standard items or items with delivery
requirements that may have the effect of delaying substantial completion of the
Second Expansion Improvements shall be considered a Tenant Delay (as defined
below). Costs associated with any engineered required plans, construction
drawings, and/or as- built drawings for the Second Expansion Premises and the
Management Fee shall be included in the fees or costs itemized and deducted from
the Second Expansion Tenant Improvement Allowance. Landlord agrees to cause its
general contractor selected by Landlord, to seek competitive bids for
construction of the Second Expansion Improvements from at least two qualified
subcontractors approved by Landlord and to provide Tenant with summaries of such
bids upon request. Landlord shall notify Tenant within one (1) week after the
close of the bid process if the final cost to construct the Second Expansion
Space Plan (“Expansion Space Estimated Final Cost”) of the Second Expansion
Improvements set forth in the Second Expansion Space Plan exceeds the Second
Expansion Tenant Improvement Allowance (“Excess Amount”) and Tenant shall have
the right to request changes to the Second Expansion Space Plan as set forth
above to limit the Excess Amount, subject to the Tenant Delay provisions set
forth herein. If applicable, the Excess Amount shall be funded by Tenant and
paid to Landlord as follows: one-third (1/3) ten (10) days after Tenant’s
approval of the Second Expansion Space Plan; one-third (1/3) thirty (30) days
after Tenant’s approval of the Second Expansion Space Plan; and one-third
(1/3) of the Excess Amount, within ten (10) days after substantial completion of
the Second Expansion Premises. In the event Tenant shall request changes to the
materials or installations in the construction of the Second Expansion
Improvements after Tenant’s approval of the Second Expansion Space Plan, Tenant
shall be responsible for 100% of the payment of any additional costs or charges
related to such change orders. Tenant shall not be entitled to any cost savings
or reimbursement in the event the actual costs and expenses to plan and
construct the Second Expansion Improvements are less than the Second Expansion
Tenant Improvement Allowance.

 

3



--------------------------------------------------------------------------------

(b) Landlord shall make no material changes to the Second Expansion Space Plan
or the work reflected in the Second Expansion Space Plan without the written
consent of the Tenant, which consent shall not be unreasonably withheld,
conditioned or delayed provided such changes do not materially alter the ability
of the Tenant to use the Second Expansion Space as intended, and do not increase
the amount of the Excess Amount. Tenant shall have the right, at Tenant’s sole
cost and expense, to have, its construction representative, at the Second
Expansion Premises and the Initial Premises and Expansion Premises at all times
during the construction of the Second Expansion Improvements to review and
monitor the performance of same; provided, however, Tenant’s construction
representative shall not interfere with or delay the construction of the Second
Expansion Improvements.

(c) All Second Expansion Improvements, regardless of which party constructed or
paid for them, shall become the property of Landlord and shall remain upon and
be surrendered with the Premises upon the expiration or earlier termination of
this Lease; provided that, at Landlord’s election and upon notice to Tenant,
Tenant shall be required to remove all or any portion of the Second Expansion
Improvements (including Telecommunication Facilities) upon the expiration or
earlier termination of the Lease. Landlord agrees that any Second Expansion
Improvements requiring removal will be identified in writing when the Second
Expansion Space Plan is approved by the Landlord. Tenant shall not be required
to remove any such Second Expansion Improvements not so identified. Landlord
hereby requires Tenant to remove any wiring and cabling installed by Tenant,
including, without limitation, the Second Expansion Improvement Systems. All
unattached and moveable partitions, trade fixtures, moveable equipment or
furniture located in the Premises and acquired by or for the account of Tenant
which can be removed without material damage to the Building or Premises, and
all personal items brought into the Premises by Tenant shall be owned by Tenant
and may be removed by Tenant subject to and in accordance with Paragraph 4.7 of
the Original Lease, including but not limited to all servers, server racks,
generators, supplemental HVAC units, furniture, phone and TV systems.

(d) Landlord shall endeavor to substantially complete the Second Expansion
Improvements in accordance with this Section 6 and deliver possession of the
Premises to Tenant on or prior to January 1, 2016 (the “Target Delivery Date”),
subject to a day for day extension for delays caused solely by Force Majeure,
Tenant Delay, or casualty) (time being of the essence). For the purposes of this
Amendment, “substantial completion” shall mean (i) Landlord’s completion of the
Second Expansion Improvements, subject only to the Final Punchlist (as defined
below) and other uncompleted elements of construction, decoration, painting,
millwork or other work and mechanical adjustment that will not interfere
materially with occupancy by Tenant, and (ii) if not already done, Landlord’s
submission to Tenant of an issued and effective certificate of occupancy (or its
equivalent) for the Second Expansion Premises for the Permitted Use and a
certification signed by the Architect certifying that the Second Expansion
Improvements have been completed in accordance with the Second Expansion Space
Plans; provided, however, that if Landlord is unable to obtain such certificate
of occupancy (or its reasonable equivalent) by virtue of the fact that Tenant
has not yet completed the installation of its Second Expansion Improvement
Systems (defined hereinafter) or for any other reason beyond the reasonable
control of Landlord, then the Second Expansion Improvements shall be deemed
substantially complete upon the certification of the Architect as stated in
subsection (i), above, notwithstanding anything to the contrary in the
foregoing.

(e) Tenant shall substantially complete the Second Expansion Improvement
Systems, at Tenant’s expense, in a timely manner pursuant to Landlord’s
construction schedule. If Tenant does not perform such work in a timely manner,
then Landlord shall have the right, upon prior written notice to Tenant and a
reasonable opportunity to cure, to do such work as is necessary to obtain the
certificate of occupancy at Tenant’s expense. If and as long as Tenant does not
unreasonably interfere in any way with the construction process (by causing
disharmony of labor relations at the Property, scheduling or coordination
difficulties, etc.), Tenant may, with Landlord’s prior written approval (which
shall not be unreasonably be withheld, conditioned or delayed), and at Tenant’s
sole risk and expense, enter the

 

4



--------------------------------------------------------------------------------

Second Expansion Premises fourteen (14) days prior to the then anticipated
substantial completion of the Second Expansion Premises for the purpose of
installing Tenant’s data, telephone, audio-visual, internet and video systems
and Tenant’s furniture and furniture systems (collectively, the “Second
Expansion Improvement Systems”). In no event shall the Second Expansion
Improvements include any Second Expansion Improvement Systems, the
responsibility of which shall be Tenant’s. Tenant acknowledges that Landlord’s
ability to obtain a certificate of occupancy for the Second Expansion Premises
depends upon the completion of all or a portion of Second Expansion Improvement
Systems. Each such applicable portion of the Second Expansion Improvement
Systems shall be completed by Tenant no later than the date that substantial
completion of the Second Expansion Improvements, in accordance with the
construction schedule. Prior to the Second Expansion Commencement Date Tenant
shall comply with and perform, and shall cause its employees, agents,
contractors, subcontractors, material suppliers and laborers to comply with and
perform, all of Tenant’s obligations under this Lease. In all events, Tenant
shall indemnify Landlord in the manner provided in the Lease against any claim,
loss or cost arising out of any interference with, or damage to, the Second
Expansion Improvements or any other work in the Building, or any delay thereto,
or any increase in the cost thereof on account in whole or in part of any act,
omission, neglect or default by Tenant or any Tenant contractor. Without
limiting the generality of the foregoing, to the extent that the commencement or
performance of the Second Expansion Improvements is delayed on account in whole
or in part of any act, omission, neglect, or default by Tenant or any Tenant
contractor, then such delay shall constitute a Tenant Delay as provided herein

(f) On a date or dates reasonably specified by Landlord, Landlord’s architect
shall inspect the Second Expansion Improvements and shall prepare a list of the
customary punchlist type items, and any items of a seasonal nature, then
remaining to be completed (the “Final Punchlist”). Landlord shall cause such
items to be completed in a diligent manner during regular business hours, but in
a manner which will seek to minimize interruption of Tenant’s use and occupancy
of the Premises. In any event, Landlord shall endeavor to complete all punch
list work within thirty (30) days (or such longer period as is reasonably
required with respect to applicable items), other than matters that cannot be
completed owing to their seasonal nature, and subject to extension for Force
Majeure and Tenant Delays. Any disputed Final Punchlist items identified as such
during preparation of the Final Punchlist shall be completed by Landlord as
aforesaid, subject to Landlord’s right to dispute whether such disputed items
constitute a change to the Second Expansion Improvements.

(g) Except for uncompleted items of the Second Expansion Improvements specified
in the Final Punchlist, Tenant shall be deemed to have accepted all elements of
the Second Expansion Improvements on the Second Expansion Commencement Date. In
the case of a dispute concerning the completion of items of Second Expansion
Improvements specified in the Final Punchlist, such items shall be deemed
completed and accepted by Tenant upon the delivery to Tenant of a certificate of
the Architect that such items have been completed unless the certification is
unreasonable and is disputed by Tenant by a notice to Landlord given within five
(5) business days of Tenant’s receipt of the certification.

(h) The Target Delivery Date shall be extended by the number of days of actual
construction delay in achieving substantial completion resulting from Force
Majeure or Tenant Delay. Except as expressly set forth in the Lease, if the
Second Expansion Improvements have not been substantially completed by the
Target Delivery Date, then Landlord shall not be subject to any penalty, claim
or liability nor shall the validity of this Lease or the obligations of Tenant
hereunder be in any way affected. For purposes of this Lease, “Tenant Delay”
means a delay in the performance or completion of the Second Expansion Premises
Improvements to the extent resulting from: (i) Tenant’s failure to comply with
any of the delivery dates or approval dates contained in this Section 6 relative
to the design, planning, selection of finishes and pricing for the Second
Expansion Improvements; (ii) Tenant’s failure to respond to requests for
information, approvals or disapprovals regarding the Second Expansion
Improvements within the time periods established in this Section 6 (or if not so
stated, then within three (3) business days after request by Landlord or its
contractors); (iii) Tenant’s requests for changes in the Second Expansion Space
Plan causing a delay or for the inclusion of materials or installations in the
construction of the Second Expansion Improvements other than building standard
items or items with delivery requirements that may have the effect of delaying
the substantial completion of the Second Expansion Improvements beyond the
Target Delivery Date; (iv) any acts, omissions, defaults or misconduct of Tenant
(or its agents,

 

5



--------------------------------------------------------------------------------

employees, design professionals, contractors, licensees or invitees) with
respect to the construction of the Second Expansion Improvements; (v) any
request by Tenant that Landlord delay the commencement of, or suspend the
performance of, any Second Expansion Improvements; (vi) failure of Tenant to
complete any of the Second Expansion Improvement Systems in accordance with
Landlord’s construction schedule; (vii) any interference with Landlord’s
construction of the Second Expansion Improvements caused by Tenant or its
contractors, subcontractors or suppliers; and (viii) any other act or omission
of Tenant, any Tenant contractor, or any of their officers, employers, agents,
or contractors.

7. Operating Costs; Property Taxes; Base Year. For any period during the Lease
Term that the Premises consists of the Initial Premises, the Expansion Premises
and the Second Expansion Premises, Tenant shall pay Estimated Operating Costs
Allocable to the Premises, Operating Costs Allocable to the Premises, Estimated
Property Taxes Allocable to the Premises, and Property Taxes Allocable to the
Premises with respect to the Initial Premises, the Expansion Premises and the
Second Expansion Premises, subject to the terms set forth herein.
Notwithstanding anything to the contrary contained herein and/or in the Lease,
at Landlord’s option Tenant’s payment for Estimated Operating Costs Allocable to
the Premises, Operating Costs Allocable to the Premises, Estimated Property
Taxes Allocable to the Premises, and Property Taxes Allocable to the Premises
shall be calculated and payable separately for the Initial Premises, the
Expansion Premises and the Second Expansion Premises in the same manner that
such amounts are calculated and payable for the Premises as provided in the
Lease, provided that (a) the Base Year applicable to the Initial Premises shall
be calendar year 2013 as provided in the Lease, (b) the Property Tax Base amount
applicable to the Initial Premises shall be Tenant’s Pro Rata Share (based
solely upon the Initial Premises) of the Property Taxes payable for fiscal tax
year 2013 (beginning July 1, 2012 and ending June 30, 2013), (c) the Base Year
applicable to the Expansion Premises shall be calendar year 2014, (d) the
Property Tax Base amount applicable to the Expansion Premises shall be Tenant’s
Pro Rata Share (based solely upon the Expansion Premises) of the Property Taxes
payable for fiscal tax year 2014 (beginning July 1, 2013 and ending June 30,
2014), (e) the Base Year applicable to the Second Expansion Premises shall be
calendar year 2015, and (f) the Property Tax Base amount applicable to the
Second Expansion Premises shall be Tenant’s Pro Rata Share (based solely upon
the Second Expansion Premises) of the Property Taxes payable for fiscal tax year
2015 (beginning July 1, 2014 and ending June 30, 2015).

8. Right of First Refusal. Section 6.20 of the Lease is hereby deleted in its
entirety.

9. Brokers. Tenant was represented in the transaction evidenced by this
Amendment by Jones Lane LaSalle, a licensed real estate broker. Landlord was
represented in the transaction evidenced by this Amendment by CB Richard Ellis –
N.E. Partners, LP, a licensed real estate broker and certain representatives of
Landlord. Landlord and Tenant warrant to each other that they have had no
dealings with any broker, agent or finder in connection with this Amendment
except as set forth above. Landlord shall be responsible for paying any
commission or fee owed to Landlord’s broker, CB Richard Ellis – N.E. Partners,
LP, in connection with this Amendment and CB Richard Ellis – N.E. Partners, LP
shall be responsible for the payment of any commission or fee owed to Jones Lang
LaSalle in connection with this Amendment pursuant to a separate written
agreement between CB Richard Ellis – N.E. Partners, LP and Jones Lane LaSalle.
Each party hereto agrees to protect, indemnify and hold harmless the other from
and against any and all expenses with respect to any compensation, commissions
and charges claimed by any other broker, agent or finder not identified above
with respect to this Amendment or the negotiation thereof that is made by reason
of any action or agreement by such party.

10. Lease Ratification. This instrument and all of the terms and provisions
hereof shall be considered for all purposes to be incorporated into and made
part of the Original Lease. The Original Lease and each provision, covenant,
condition, obligation, right and power contained therein is hereby ratified and
confirmed, and, as modified hereby, shall continue in full force and effect. All
references appearing in the Original Lease and in any related instruments shall
be amended and read hereafter to be references to the Original Lease as amended
by this Amendment. In the event of any inconsistencies or conflicts between
other provisions of the Original Lease and the provisions of this Amendment, the
provisions hereof shall govern and control. Except as specifically amended in
this Amendment, the Lease is and shall remain in full force and effect and has
not been amended, modified, terminated or assigned.

 

6



--------------------------------------------------------------------------------

11. Independence of Covenants. Landlord’s and Tenant’s covenants in the Lease
are independent and, without limiting the generality of the foregoing, Tenant
acknowledges that its covenant to pay Base Rent and Additional Rent is
independent of Landlord’s obligations under the Lease, and that in the event
that Tenant shall have a claim against Landlord, Tenant shall not have the right
to deduct the amount allegedly owed to Tenant from any Base Rent or Additional
Rent due under the Lease, it being understood that Tenant’s sole remedy for
recovering upon such claim shall be to bring an independent legal action against
Landlord.

12. Authority. Each party represents and warrants to the other that such party
and the person signing on its behalf are duly authorized to execute and deliver
this Amendment and that this Amendment constitutes its legal, valid and binding
obligation.

13. Execution. This Amendment may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one
instrument. The parties agree that this Amendment may be transmitted between
them by facsimile machine or electronic mail and the parties intend that a faxed
or emailed Amendment containing either the original and/or copies of the
signature of all parties shall constitute a binding Amendment.

14. Governing Law/Binding Effect. The Lease and this Amendment and the rights
and obligations of both parties thereunder and hereunder shall be governed by
the laws of the Commonwealth of Massachusetts and shall be binding upon and
inure to the benefit of the Landlord and Tenant and their respective legal
representatives, successors and assigns.

15. Effective Date. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises. This Amendment shall become effective and binding only
upon execution and delivery of this Amendment by all of the parties hereto and
approval by Landlord’s lender.

SIGNATURES FOLLOW ON NEXT PAGE

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the first
date written above.

 

LANDLORD: BURLINGTON CENTRE OWNER LLC, a Delaware limited liability company By:
BURLINGTON CENTRE JV LLC, a Delaware limited liability company, its sole member
    By: DIV FUND II GP, LLC, a Delaware limited liability company, as agent for
the managing member     By:  

/s/ Richard McCready

    Name:     Richard McCready     Title:   President     and         By:
BURLINGTON GAVI MEMBER, LLC, a Delaware limited liability company, its
co-managing member       By: PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware
limited liability company, its authorized signatory       By  

/s/ Ronnie J. Bily

        Name: Ronnie J. Bily        

Title: Investment Director -

Asset Management

      By  

/s/ Dennis J. Tinker

        Name: Dennis J. Tinker        

Title: Assistant Managing Director

Asset Management

TENANT: THE ENDURANCE INTERNATIONAL GROUP, INC., a Delaware corporation By:   

 /s/ Kathy Andreasen

  Name:    Kathy Andreasen   Title:   Chief People Officer

 

8



--------------------------------------------------------------------------------

SECRETARY’S CERTIFICATE

I, David Bryson, Secretary of The Endurance Group, Inc., a Delaware corporation
(the “Company”), hereby certify that Kathy Andreasen, as CPO of the Company has
authority to execute and deliver to Burlington Centre Owner, LLC the Lease
related to the building located at, known as and numbered 10 Corporate Drive,
Burlington, Massachusetts, a copy of which Lease is attached hereto and made a
part hereof on behalf of the Company.

Witness my signature on this 9th day of October, 2014.

 

The Endurance International Group, Inc.

By:

 

/s/ David Bryson

Name:

  David Bryson

Title:

  Secretary

 

9



--------------------------------------------------------------------------------

Fourth Amendment – Exhibit A

Second Expansion Premises

[See Pages Attached Hereto]

 

10



--------------------------------------------------------------------------------

 

LOGO [g852887g75x68.jpg]